GRIFFIN, J.
The clerk’s and reporter’s transcripts in this action were filed in the office of the clerk of this court on *509February 15, 1939, and the case was regularly placed on the calendar for argument on March 14, 1939.
No briefs have been filed and no appearance has been made for the defendant. The people moved to affirm the judgment under the provisions of section 1253 of the Penal Code. It is evident that the motion must be granted. (People v. Whelan, 13 Cal. App. (2d) 274 [56 Pac. (2d) 960] .)
Judgment affirmed.
Barnard, P. J., and Marks, J., concurred.